Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich on 4/22/22.

IN THE CLAIMS:
1.	(Previously Presented) A nacelle, comprising:
	an inlet including an aft inlet flange located at an aft end of the inlet, the aft inlet flange comprising: 
	a fan cowl interface portion;
		a connection portion extending radially inward from the fan cowl interface portion; and 
		a retainer land radially inward of the fan cowl interface portion and extending axially from the connection portion;
	a fan cowl aft of the inlet, the fan cowl including a fan cowl panel configured to rotate between an open position and a closed position, wherein a first radially outward surface of the fan cowl interface portion of the aft inlet flange is configured to contact an interior surface of the fan cowl panel when the fan cowl panel is in the closed position; and
	a first securement retainer including a first receptacle coupled to the interior surface of the fan cowl panel and a first stud coupled to a second radially outward surface of the retainer land of the aft inlet flange, the second radially outward surface of the retainer land being oriented toward the interior surface of the fan cowl panel, 
	wherein the first receptacle of the first securement retainer extends radially inward from the interior surface of the fan cowl panel and the first stud of the first securement retainer extends radially outward from the second radially outward surface of the retainer land, 
	wherein the first receptacle is configured to receive and engage the first stud,
	wherein engagement between the first receptacle and the first stud is configured to reduce radially outward movement of the fan cowl panel, 
	wherein the first receptacle defines a channel, a distal portion of the first receptacle defining a mouth of the channel and a proximal portion of the first receptacle defining a central portion of the channel, the central portion of the channel extending from a proximal end of the mouth to the interior surface of the fan cowl panel, 
	wherein a width of the mouth increases in a radially inward direction, and
	wherein a width of the central portion decreases in the radially inward direction between a widest point of the central portion and the proximal end of the mouth. 

2.	(Cancelled) 

3.	(Previously Presented) The nacelle of claim 1, wherein the retainer land and the first stud of the first securement retainer are located forward of the fan cowl interface portion. 

4.	(Previously Presented) The nacelle of claim 1, wherein the retainer land and the first stud of the first securement retainer are located aft of the fan cowl interface portion. 

5.	(Previously Presented) The nacelle of claim 1, further comprising:
a thrust reverser aft of the fan cowl; and 
a second securement retainer including a second receptacle coupled to the interior surface of the fan cowl panel and a second stud coupled to a forward thrust reverser flange of the thrust reverser.

6.	(Previously Presented) The nacelle of claim 1, wherein the width of the central portion of the channel decreases in a radially outward direction between the widest point of the central portion and the interior surface of the fan cowl panel, and wherein the first stud includes a head and a stem extending radially inward from the head, and wherein a width of the head decreases in the radially inward direction between a widest point of the head and the stem and in the radially outward direction between the widest point of the head and a distal end of the head opposite the stem.

7.	(Cancelled)

8.	(Previously Presented) The nacelle of claim 1, wherein the first receptacle of the first securement retainer extends from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end. 

9.	(Previously Presented) The nacelle of claim 1, further comprising a second securement retainer including at least one of a second receptacle or a second stud coupled to the interior surface of the fan cowl panel, wherein the first receptacle of the first securement retainer is located proximate a first forward corner of the fan cowl panel, and wherein the at least one of the second receptacle or the second stud of the second securement retainer is located proximate a second forward corner of the fan cowl panel circumferentially opposite the first forward corner.

10.	(Currently Amended) A propulsion system, comprising:
	a gas turbine engine; and
	a nacelle radially outward of the gas turbine engine, the nacelle comprising: 
		an inlet including an aft inlet flange located at an aft end of the inlet, the aft inlet flange comprising: 
		a fan cowl interface portion;
			a connection portion extending radially inward from the fan cowl interface portion; and
			a retainer land radially inward of the fan cowl interface portion and extending axially from the connection portion;
a fan cowl aft of the inlet, the fan cowl including a fan cowl panel configured to rotate between an open position and a closed position, wherein a first radially outward surface of the fan cowl interface portion of the aft inlet flange is configured to contact an interior surface of the fan cowl panel when the fan cowl panel is in the closed position; and
a first securement retainer including a first receptacle coupled to the interior surface of the fan cowl panel and a first stud 
	wherein the first receptacle first stud 
	wherein the first receptacle receive and engage the  first stud, 
	wherein engagement between the is configured to reduce radially outward movement of the fan cowl panel,
	wherein the first receptacle defines a channel, a distal portion of the first receptacle defining a mouth of the channel and a proximal portion of the first receptacle defining a central portion of the channel, the central portion of the channel extending from a proximal end of the mouth to the interior surface of the fan cowl panel,
	

	wherein a width of the mouth increases in a radially inward direction 
	wherein a width of the central portion decreases in the radially inward direction between a widest point of the central portion and the proximal end of the mouth. 

11.	(Cancelled) 

12.	(Currently Amended) The propulsion system of claim 10, wherein the width of the central portion of the channel increases in the radially inward direction between the interior surface of the fan cowl panel and the widest point of the central portion . 

13.	(Previously Presented) The propulsion system of claim 12, wherein the first receptacle comprises a pair of legs, and wherein the pair of legs defines the central portion of the channel. 

14.	(Previously Presented) The propulsion system of claim 13, wherein the pair of legs defines the mouth of the channel.

15.	(Currently Amended) The propulsion system of claim 10, wherein the first receptacle 

16. 	(Currently Amended) The propulsion system of claim 10, wherein the nacelle further comprises a second securement retainer including at least one of a second receptacle or a second stud coupled to the interior surface of the fan cowl panel, and wherein the first receptacle 

17-20.	(Cancelled) 

21.	(Cancelled)

Election/Restrictions
Claims 1, 3-6, 8-10, 12-16 are allowable. The restriction requirement, as set forth in the Office action mailed on 12/18/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 3-4 is withdrawn.  Claims 3, 9, 16, directed to a non-elected species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-6, 8-10, 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the central portion of the channel extending from a proximal end of the mouth to the interior surface of the fan cowl panel, wherein a width of the mouth increases in a radially inward direction and wherein a width of the central portion decreases in the radially inward direction between a widest point of the central portion and the proximal end of the mouth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741